Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Election/Restrictions
Newly submitted claims 18-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The invention of claim 1 and the invention of claims 18-19 are related as intermediate product and final product, and the invention of claim 1 may be used in as a film in packaging applications other than as an adhesive tape or label. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 6-7 are objected to because of the following informalities: 
Regarding claims 6-7, between “the” and “film” insert “multilayer” in line 2 of both claims.
Appropriate correction is required.  These same claim objections were set forth in the earlier Office Action mailed 06 Jan. 2021, but claims 6 and 7 were not amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 has been amended to include all the limitations in dependent claim 15 so therefore, claim 15 fails to further limit claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Musgrave et al. (US Patent Application 2005/0203264 A1, published 15 Sep. 2005, hereinafter Musgrave) in view of Park (US Patent 4,419,411, published 06 Dec. 1983, hereinafter Park) and further in view of Sobottka (US Patent 5,366,645, published 22 Nov. 1994, hereinafter Sobottka) and further in view of Kumar et al. (US Patent Application 2007/0149660 A1, published 28 Jun. 2007, hereinafter Kumar).
Regarding claims 1-16, Musgrave teaches a mini-random copolymer of ethylene and propylene, wherein the ethylene content ranges from 0.2 to 0.8 wt.% (Abstract and paragraph 0012).  Musgrave teaches that this copolymer provides polymer structures which can be correlated with desired end product characteristics, such as processability, stiffness, toughness, and optical properties, and end products include films (paragraph 0013).  Musgrave teaches that calcium stearate can be included as a (acid) neutralizer at about 500 - 4000 ppm, depending on the application (paragraph 0024).  Musgrave teaches that various additives may be added in different embodiments (paragraph 0018); thus, Musgrave teaches an embodiment in which a film of his copolymer consists of his copolymer and calcium stearate.
Musgrave does not disclose the inclusion of skin layers on a film form of his mini-random copolymer nor that the skin layer contain an anti-block agent blended into the skin layers as a masterbatch comprising polypropylene and silica.
Park teaches a multi-layer polypropylene film structure with a low coefficient of friction over a wide temperature range (Abstract).  Park teaches that the polymer in the skin layers is an ethylene-propylene copolymer which contains 2 – 7 wt.% ethylene (col. 2, line 64 – col. 3, line 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include skin layers as taught by Park on the film of Musgrave.  Park teaches that his skin layers have a coefficient of friction of 0.25 or less and this value is maintainable as such at least up to about 140⁰F (col. 4, lines 24-27) and that core and skin polymers can be brought to a molten state and coextruded from a conventional extruder through a flat sheet die (col. 4, lines 36-40).  
Musgrave in view of Park does not discloses that the skin layer contain an anti-block agent blended into the skin layers as a masterbatch comprising polypropylene and silica.
Sobottka teaches the use of a modified amorphous silica with added silicone oil in an anti-blocking masterbatch for polypropylene films (Abstract and col. 1, lines 12-14).  Sobottka prepared blends with 5-40 wt.% silica (Figure 1), and a masterbatch with 5 wt.% silica would need to added to be added to the skin layers in an amount of 1 wt.% in order to obtain a skin 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an anti-blocking agent masterbatch as taught by Sobottka to blend in the silica amounts taught by Park into the skin layers of Musgrave in view of Park.  Sobottka teaches that the melt flow index hardly falls compared with the melt flow index of the polyolefin which forms the basis of the concentrate (Abstract).  Further, Sobottka teaches that his process produces a very homogeneous distribution of silica, which is advantageous on the use of the concentrate for the manufacture of films (Abstract). 
Musgrave in view of Park in view of Sobottka does not disclose the inclusion of calcium stearate in the skin layers.
Kumar teaches adding calcium stearate to polypropylene homopolymers and copolymers in amounts ranging from 0.0005 to 50 wt.% (paragraphs 00411-0414).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate calcium stearate in the amounts taught by Kumar into the skin layers of Musgrave in view of Park and further in view of Sobottka.  Kumar teaches that calcium stearate neutralizes the acidic catalysts or other components present in the polymers (paragraph 0412).
Regarding claim 20, Musgrave in view of Park and further in view of Sobottka and further in view of Kumar teaches the elements of claim 1.  Since Park teaches that the combination of the silica and the silicone oil are modifying the surface (col. 2, lines 14-18), it is the examiner’s position that the anti-block argent can be considered as the combination of the . 

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Appleyard et al. (US Patent Application 2002/0173602 A1, published 21 Nov. 2002, hereinafter Appleyard) in view of Park (US Patent 4,419,411, published 06 Dec. 1983, hereinafter Park) and further in view of Sobottka (US Patent 5,366,645, published 22 Nov. 1994, hereinafter Sobottka) and further in view of Kumar et al. (US Patent Application 2007/0149660 A1, published 28 Jun. 2007, hereinafter Kumar).
Regarding claim 17, Appleyard teaches a film composed of a random propylene copolymer with 0.7 to 1.4 wt.% ethylene (Abstract).  Appleyard teaches the inclusion of calcium stearate as a stabilizer in amounts up to 2 wt.% (paragraph 0083).  Appleyard teaches that his films had haze values of 0.1 % (paragraphs 0156-0157 and Table 3). Appleyard does not teach the inclusion of skin layers.
It is the examiner’s position that Appleyard’s random propylene copolymer with 0.7 to 1.4 wt.% ethylene is the claimed polypropylene mini-random homopolymer.
Appleyard does not disclose that his film has skin layers.
Park teaches a multi-layer polypropylene film structure with a low coefficient of friction over a wide temperature range (Abstract).  Park teaches that the polymer in the skin layers is an ethylene-propylene copolymer which contains 2 – 7 wt.% ethylene (col. 2, line 64 – col. 3, line 3); therefore, it is the examiner’s position that this copolymer is a polypropylene mini-random 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include skin layers as taught by Park on the film of Appleyard.  Park teaches that his skin layers have a coefficient of friction of 0.25 or less and this value is maintainable as such at least up to about 140⁰F (col. 4, lines 24-27) and that core and skin polymers can be brought to a molten state and coextruded from a conventional extruder through a flat sheet die (col. 4, lines 36-40).  
Appleyard in view of Park does not discloses that the skin layer contain an anti-block agent blended into the skin layers as a masterbatch comprising polypropylene and silica.
Sobottka teaches the use of a modified amorphous silica with added silicone oil in an anti-blocking masterbatch for polypropylene films (Abstract and col. 1, lines 12-14).  Sobottka prepared blends with 5-40 wt.% silica (Figure 1), and a masterbatch with 5 wt.% silica would need to added to be added to the skin layers in an amount of 1 wt.% in order to obtain a skin 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an anti-blocking agent masterbatch as taught by Sobottka to blend in the silica amounts taught by Park into the skin layers of Appleyard in view of Park.  Sobottka teaches that the melt flow index hardly falls compared with the melt flow index of the polyolefin which forms the basis of the concentrate (Abstract).  Further, Sobottka teaches that his process produces a very homogeneous distribution of silica, which is advantageous on the use of the concentrate for the manufacture of films (Abstract). 
It is the examiner’s position that it would have been obvious to one of ordinary skill in the art to incorporate calcium stearate in the skin layers in the same amount as taught by Appleyard for his ethylene-propylene copolymer film.  Also, given that the film of Appleyard has a haze value of 0.1%, and given that the skin layers comprise identical components as presently claimed, it is the examiner’s position that the multilayer film of Appleyard in view of Park and further in view of Sobottka would have a haze value of less than 2%.
Appleyard in view of Park in view of Sobottka does not disclose the inclusion of calcium stearate in the skin layers.
Kumar teaches adding calcium stearate to polypropylene homopolymers and copolymers in amounts ranging from 0.0005 to 50 wt.% (paragraphs 00411-0414).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate calcium stearate in the amounts taught by Kumar into the skin layers of Appleyard in view of Park and further in view of Sobottka.  Kumar teaches 
Regarding claim 20, Appleyard in view of Park and further in view of Sobottka teaches the elements of claim 1.  Since Park teaches that the combination of the silica and the silicone oil are modifying the surface (col. 2, lines 14-18), it is the examiner’s position that the anti-block argent can be considered as the combination of the silica and silicone oil; therefore, the combined amount of the propylene mini-random homopolymer, propylene homopolymer, silica and silicone oil, and acid neutralizer in each skin layer is 100 wt.%. 

Response to Arguments
Applicant's arguments filed 06 May 2021 have been fully considered, but they were not persuasive.  Applicant’s amendments have necessitated new grounds of rejection, which are presented above. 
Applicant amended claims 14-16 and added new claims 17-20.  As presented above, new claims 18-19 have been withdrawn as they are directed to an invention that is independent or distinct from the invention originally claimed.
Applicant argues that the formulation taught by Sobottka result in compositions that are outside of the claimed range with respect to the concentrate comprising at least 95 wt.% homopolymer of polypropylene.
However, Park is the secondary reference that teaches the amount of silica and silicone in the skin layers, whereas Sobottka is used as a secondary reference to teach the use of concentrate for incorporating the silica in the skin layers.

Examiner agrees that the prior art presented above does not teach the inclusion of 1% of a concentrate comprising 95 wt.% polypropylene homopolymer; however, the prior art does teach a skin layer with the claimed amount of polypropylene mini-random homopolymer, silica, and homopolymer of polypropylene.  The claimed amount of polypropylene homopolymer in the skin layer is 0.95 wt.% (95 wt.%*1%).  Park teaches skin layers with 0.05 to 0.5 wt.% silica, and Sobottka teaches masterbatches with 5 wt.% silica.  Thus, the amount of the masterbatch required is 1-10 wt.% based on Park and Sobottka.  Given the relative amount of silicone to silica taught by Park, the amount of polypropylene homopolymer in the masterbatch ranges from 55 to 93.5 wt.%, so the amount of polypropylene homopolymer in the skin layer is 0.55 to 9.35 wt.%, which is the amount claimed, so the prior art is considered to meet the claims.  The table below shows the amounts in the masterbatch and the skin layer based on Park and Sobottka for a masterbatch with 5 wt.% silica

Silica in skin
Silicone in skin
Silica in masterbatch
Silicone in masterbatch
PP in masterbatch
% Masterbatch in skin layer
PP in skin layer
Mini-random polymer in skin
0.05%
0.15%
5.00%
15.00%
80.0%
1.00%
0.800%
99%
0.05%
0.40%
5.00%
40.00%
55.0%
1.00%
0.550%
99%
0.25%
0.15%
5.00%
3.00%
92.0%
5.00%
4.600%
95%
0.25%
0.40%
5.00%
8.00%
87.0%
5.00%
4.350%
95%
0.50%
0.15%
5.00%
1.50%
93.5%
10.00%
9.350%
90%
0.50%
0.40%
5.00%
4.00%
91.0%
10.00%
9.100%
90%


Applicant argues that claims 18 and 19 involve applying an adhesive to the skin layer, and one of ordinary skill in the art would recognize that a skin layer with a low coefficient of friction is not suitable for forming an adhesive tape because the low-COF skin will not bond properly to the adhesive.
However, as presented above, claims 18 and 19 are directed at an invention distinct from the claimed invention, so these claims have been withdrawn from consideration.
Further, Blackwell and Henderson (US Patent Application 2008/0206505 A1, published 28 Aug. 2008) teach an adhesive polypropylene skin layer (a skin layer to which a hot melt adhesive is to be attached) may comprise slip agents (Abstract and paragraphs 0026 and 0029).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787